KAPSNER, Justice,
dissenting.
[¶ 21] I respectfully dissent.
[¶ 22] We recognized the potential for abuse by an officer with the authority to search pursuant to probation conditions in State v. Krous, 2004 ND 136, ¶ 21, 681 N.W.2d 822. We stated, “[a]ny search conducted under a condition of probation must be conducted in a reasonable manner. U.S. Const. Amend. IV. The terms of the condition do not authorize searches conducted in an unreasonable manner.” Id. The safe in this case was destroyed and is now unusable, yet the majority holds this manner of search was reasonable. I disagree.
[¶ 23] The majority cites State v. Walker and Anderson v. State as supporting the reasonableness of breaking into the safe. The defendant in Walker did not contest the reasonableness of destroying the lock. See 215 Ariz. 91, 158 P.3d 220, 222, 225 (2007). The appeal in Anderson was based upon the defendant’s contention the safe was not in a common area and did not belong to him. See 292 Ga.App. 826, 666 S.E.2d 70, 72 (2008). These cases do not discuss the reasonableness of breaking into the locked containers and destroying them in the process. These cases do not establish destruction of an object while being searched is reasonable under the Fourth Amendment. Unlike Walker and Anderson, Adams argues breaking into the safe was unreasonable, noting the damage to the safe.
[¶ 24] The United States Supreme Court has stated the “[e]xcessive or unnecessary destruction of property in the course of a search may violate the Fourth Amendment, ...” even if the search was otherwise proper. U.S. v. Ramirez, 523 *626U.S. 65, 71, 118 S.Ct. 992, 140 L.Ed.2d 191 (1998). The respondent in Ramirez challenged police officer’s “no-knock” entry of his home, after police officers obtained a warrant to search his home for an escaped convict. Id. at 68-69, 118 S.Ct. 992. In the process of executing the no-knock warrant, police officers broke a single window pane out of the respondent’s home in order to “dissuade any of the occupants from rushing to the weapons the officers believed might be in the garage.” Id. at 69, 118 S.Ct. 992. The Supreme Court decided the police officer’s actions in breaking out a single window to prevent an occupant from reaching weapons was not excessive or unnecessary and satisfied the general touchstone of reasonableness required by the Fourth Amendment. Id. at 71-72, 118 S.Ct. 992. The Supreme Court noted, if the Fourth Amendment had been violated because of excessive or unnecessary destruction of property, then the Court likely would have examined whether there was a sufficient causal relationship between the destruction and discovery of evidence to warrant suppression of evidence. Id. at 72 n. 3, 118 S.Ct. 992.
[¶ 25] In Ramirez, breaking the window pane was reasonable because there were exigent circumstances justifying that method of search. Exigent circumstances may make warrantless searches reasonable. Hoover v. Director, N.D. Dep’t of Transp., 2008 ND 87, ¶ 15, 748 N.W.2d 730 (citing City of Fargo v. Lee, 1998 ND 126, ¶¶ 9-10, 580 N.W.2d 580). Exigent circumstances exist in “an emergency situation requiring swift action to prevent imminent danger to life or serious damage to property, or to forestall the imminent escape of a suspect or destruction of evidence.” Id. (quoting State v. Matthews, 2003 ND 108, ¶ 14, 665 N.W.2d 28). In this case, there were no exigent circumstances to justify destroying the safe. The police officers could have safely sought a warrant to search the safe. Destroying the safe was therefore unnecessary and done in an excessive manner. Further, there is a direct causal relationship between the destruction of the safe and the evidence seized, and that evidence should have been suppressed.
[¶ 26] The majority decides the search was conducted in a reasonable manner because a search pursuant to probation conditions is similar to a search at an international border. There is no authority to support this comparison and the majority cites none. Further, the rationale behind the standards for searches at international borders is not the same rationale behind probationary searches. See Krous, 2004 ND 136, ¶ 16, 681 N.W.2d 822 (citing State v. Schlosser, 202 N.W.2d 136, 137-39 (N.D.1972)).
[¶ 27] Searches conducted at international borders allow a greater degree of intrusion because of the interests involved:
The Government’s interest in preventing the entry of unwanted persons and effects is at its zenith at the international border. Time and again, we have stated that “searches made at the border, pursuant to the longstanding right of the sovereign to protect itself by stopping and examining persons and property crossing into this country, are reasonable simply by virtue of the fact that they occur at the border.” Congress, since the beginning of our Government, “has granted the Executive plenary authority to conduct routine searches and seizures at the border, without probable cause or a warrant, in order to regulate the collection of duties and to prevent the introduction of contraband into this country.” The modern statute that authorized the search in [U.S. v. Flores-Montano, 541 U.S. 149, 124 S.Ct. 1582, 158 L.Ed.2d 311 (2004) ], derived from a *627statute passed by the First Congress, and reflects the “impressive historical pedigree” of the Government’s power and interest. It is axiomatic that the United States, as sovereign, has the inherent authority to protect, and a paramount interest in protecting, its territorial integrity.
Flores-Montano, 541 U.S. at 152-53, 124 S.Ct. 1582 (citations omitted). In Flores-Montano, the Supreme Court specifically noted “the expectation of privacy is less at the border than it is in the interior.” Id. at 154, 124 S.Ct. 1582.
[¶ 28] There is no similar historical pedigree condoning the destruction of property during warrantless probation searches where there is no suggestion of danger or other exigencies. Indeed, there is no longstanding historical pedigree recognizing the constitutionality of war-rantless probation searches. See Samson v. California, 547 U.S. 843, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006); U.S. v. Knights, 534 U.S. 112, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001). In Knights, the Supreme Court held a warrantless search of a probationer’s apartment, supported by reasonable suspicion and authorized as a condition of his probation, was reasonable under the Fourth Amendment. 534 U.S. at 122, 122 S.Ct. 587. The Court, however, specifically declined to decide whether the probation condition would alone support the search. Id. at 120 n. 6, 122 S.Ct. 587. In 2006, the Samson Court held that a suspicionless search of a parolee, conducted under statutory authority, was reasonable under the Fourth Amendment, noting that “parolees have fewer expectations of privacy than probationers, because parole is more akin to imprisonment than probation is to imprisonment.” Samson, 547 U.S. at 850, 126 S.Ct. 2193. In both Knights and Samson, the Supreme Court engaged in a “balancing” analysis, which is omitted from the majority opinion in this case. 534 U.S. at 121, 122 S.Ct. 587; 547 U.S. at 849-52, 126 S.Ct. 2193. The analogy to international border searches is problematic.
[¶29] The majority cites Flores-Mon-tano to support its conclusion that destruction of property is a reasonable manner of search. Even where governmental interests are at their “zenith” in a border search, see Flores-Montano, 541 U.S. at 152, 124 S.Ct. 1582, destruction of property to the point the property becomes unusable is not automatically reasonable. In Flores-Montano, the U.S. Supreme Court upheld the disassembly and reassembly of a gas tank at an international border. Id. at 155-56, 124 S.Ct. 1582. The Supreme Court noted Flores-Montano presented no evidence concerning possible permanent damage or destruction to his property. Id. at 155, 124 S.Ct. 1582. Further, the Supreme Court stated “it may be true that some searches of property are so destructive as to require a different result, ...” after the Court determined the search in question was not destructive enough to be unreasonable. Id. at 155-56, 124 S.Ct. 1582.
[¶ 30] The majority also cites U.S. v. Lawson, where a federal district court determined “the cutting of the skin of [the defendant-appellant’s] bag and the drilling of the suitcase rail” was not unreasonable because it was not done in a “particularly offensive or destructive manner.” 374 F.Supp.2d 513, 518, 521 (E.D.Ky.2005), aff'd 461 F.3d 697 (6th Cir.2006). The federal district court noted the suitcase was still usable, the cut was not visible once the suitcase was zipped shut, the drilled hole was small and could easily be covered, and the function of the suitcase was not interfered with. Id. at 521-22. Adams’s safe was permanently destroyed.
*628[¶ 31] The majority states: “To conclude the search was unreasonable would give probationers the ability to effectively render warrantless probation searches meaningless, because probationers could avoid warrantless searches merely by securing items in a locked box.” Majority opinion, at ¶ 17. This is a fallacy. The probationer in the house was subject to probation conditions which required her to “submit your person, place of residence and vehicle, or any other property to which you may have access, to search and seizure at any time of day or night by a parole/probation officer, with or without a search warrant.” If the probationer had access to the safe, she was required to permit the search of the safe. A violation of this requirement is cause for a revocation of her probation under N.D.C.C. § 12.1-32-07. To the extent the majority wants to justify this result by concerns for probationers, there are explicit statutory remedies for probation violations. See N.D.C.C. §§ 12.1-32-06.1; 12.1-32-07. To the extent the ultimate concern is the reasonableness of this search, the circumstances found by the trial court do not justify the destruction of property.
[¶ 32] In 2001, the U.S. Supreme Court held that a warrantless search of a probationer’s apartment supported by reasonable suspicion and authorized as a condition of probation, was reasonable under the Fourth Amendment. Knights, 534 U.S. at 122, 122 S.Ct. 587. The Court stated:
The touchstone of the Fourth Amendment is reasonableness, and the reasonableness of a search is determined “by assessing, on the one hand, the degree to which it intrudes upon an individual’s privacy and, on the other, the degree to which it is needed for the promotion of legitimate governmental interests.”
Id. at 118-19, 122 S.Ct. 587 (quoting Wyoming v. Houghton, 526 U.S. 295, 300, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999)).
[¶ 33] The majority does not balance the state’s interests against Adams’s expectation of privacy in his property. The result of the majority opinion is that, by living with a probationer, a person may be subjected to the destruction of his property during a warrantless search even though there is no suggestion on this record that the officers were in danger, that the evidence in the safe would disappear, or that there were other impediments to getting a warrant.
[¶ 34] The conditions of probation justify the officers’ presence in the apartment. The conditions of probation justify reasonably searching anything to which the probationer had access. They do not justify short-circuiting the usual Fourth Amendment analysis regarding the co-occupant’s rights. I believe that is what the majority has done because convenience or expediency is all that justifies destruction of the safe without obtaining a warrant and, if that were enough, the warrant requirement would be eliminated. The destruction of the safe without obtaining a warrant was unreasonable. The evidence from the safe should have been suppressed.
[¶ 35] MARY MUEHLEN MARING, J., concurs.